842 F.2d 331
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roy E. GREENWELL, Petitioner-Appellant,v.Al C. PARKE, Respondent-Appellee.
No. 87-5879.
United States Court of Appeals, Sixth Circuit.
March 18, 1988.

1
Before KRUPANSKY and WELLFORD, Circuit Judges, and GILMORE, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner appeals the judgment of the district court that dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  In his petition, the petitioner claimed that his 1982 conviction for theft, burglary and being a persistent felony offender (PFO) resulted from a violation of his constitutional rights to due process and effective assistance.  The petitioner specifically alleged that the state trial court violated his right to due process when it failed to suppress his confession, properly instruct the PFO status under Ky.Rev.Stat.Ann. 532.080, and grant the petitioner a hearing, appointment of counsel and a default judgment pursuant to RCr 11.42.  Petitioner also claimed that his trial counsel rendered ineffective assistance during the PFO phase of his trial by his referring to petitioner's prior felonies.


4
On the respondent's motion, the district court dismissed the petitioner's habeas corpus petition for failure to state a claim.  After review of the record and the parties' arguments, we conclude that the district court properly dismissed the petition.


5
Accordingly, for the reasons set forth in the memorandum and order of July 17, 1987, the judgment of dismissal entered on the same date is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation